Citation Nr: 0639937	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two witnesses


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1969 to October 
1971.

This appeal is from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.  The Board of Veterans' Appeals (Board) decision 
of October 2005 denied a rating in excess of 50 percent.  
Upon appeal to the United States Court of Appeals for 
Veterans Claims (Court), the parties filed a Joint Motion for 
Remand asserting deficiencies in the Board's decision.  The 
Court vacated the Board's decision for action consistent with 
the Joint Motion, incorporating the Motion into its order as 
the mandate of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Since the veteran's April 2002 increased rating claim, he has 
had multiple psychiatric evaluations in both the clinical and 
compensation setting.  These evaluations have produced multi-
axial assessments consistent with the diagnostic scheme 
employed by the American Psychiatric Association (APA).  See 
Diagnostic and Statistical Manual of Mental Disorders 25-35 
(4th ed. 1994) (setting forth and discussing the concept and 
method of multi-axial diagnosis).  VA uses the APA diagnostic 
nomenclature for mental disorders.  See 38 C.F.R. § 4.125(a).

The fifth element or axis of a multi-axial assessment is the 
Global Assessment of Functioning (GAF), which represents 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness on a scale 
descending from 100.  DSM IV 32-33.  A GAF of 100 represents 
superior functioning in a wide range of activities with no 
symptoms of mental illness.  A GAF of 10 to 1 represents 
persistent danger of severely hurting self or others, or


persistent in ability to maintain minimal personal hygiene, 
or serious suicidal act with clear expectation of death.  
Zero represents inadequate information to assign a GAF.  VA 
has accepted GAF scores as evidence of the severity of 
psychiatric disability.  See, e.g., Bowling v. Principi, 15 
Vet. App. 1, 14 (2001) (and cases cited therein).

The evidence of record includes GAF scores in the range 60 to 
35.  These have not been arrayed linearly or progressively 
through time.  There have been GAF scores lower than 60, both 
before and after GAF scores of 60.  The GAF scores have been 
made by different practitioners at different times.  Some of 
the different scores have been by the same practitioner at 
different times.  It is unascertainable, without further 
expert guidance,to what extent this variation represents 
volatility in the veteran's symptoms, divergent 
interpretations among examiners of the severity of the 
veteran's symptoms or the effect of symptoms on global 
functioning, or other factors unrevealed by the evidence of 
record.  The Joint Motion asserted the Board's decision did 
not address these disparities, and further review indicates 
additional medical opinion is necessary to do so.  In 
particular, a medical opinion might reconcile an apparent 
inconsistency between the veteran's history of steady 
employment and the DSM IV criteria for the GAF of 35 that is 
reported several times in the 2003 inpatient records.

The evidence also reveals that the most recent clinical 
records in the veteran's claims file were from shortly after 
a period of intensive inpatient treatment.  The veteran's 
primary psychiatrist opined for the record that VA claims 
adjudicators overly relied upon the assessment of the 
veteran's functioning immediately after intensive therapy to 
assess the severity of his disability.  Although not 
explicitly stated as a prognosis, it is reasonable to infer 
from the physician's comment that the level of functioning 
achieved through intensive treatment might not persist.

The veteran has not had a VA compensation examination since 
September 2003.  The claimant's functioning over time and in 
various circumstances is an element of VA disability 
evaluation, 38 C.F.R. §§ 4.1, 4.2, 4.10, of particular 
concern in rating


mental disabilities.  38 C.F.R. § 4.126.  The Joint Motion, 
citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), 
calls attention to the importance of understanding the 
functional effect of each symptom, whether or not included in 
the list of examples in the rating schedule.  The Court's 
remand affords the opportunity to obtain a contemporaneous 
examination report that can inform the RO and the Board of 
the veteran's adjustment since inpatient treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient and outpatient mental 
health treatment records from Boise VAMC 
from March 2005 to the present, and 
associate any information obtained with 
the claims file.

2.  Request an opinion or clarifying 
statement from Dudley Blake, Ph.D., or 
other supervising clinician who 
participated in assessing the veteran 
during Boise VAMC Evaluation Brief 
Treatment PTSD Unit (EBTPU) inpatient 
treatment of November to December 2004.

*	The purpose of the request is to 
obtain an explanation of the GAF of 
35 reported in the December 7, 2004, 
PTSD Assessment Summary and several 
times elsewhere in the inpatient 
records in light of the veteran's 
confirmed PTSD symptoms and 
historically steady employment.

If it is impracticable for any appropriate 
staff of the EBTBU to respond to the above 
request, obtain a memorandum to that 
effect, and include the above request for 
an explanation of the EBTBU inpatient GAF 
of 35 in the examination request below.

3.  Schedule the veteran for a VA 
psychiatric compensation examination to 
evaluate the current severity of PTSD 
symptoms and the social and industrial 
effect of those symptoms.  Provide the 
examiner with the claims file.

*	The clinical interview should inquire 
about the veteran's employment 
history since March 2003.

*	The examiner should provide a current 
and past year GAF score, with an 
explanation of the contribution of 
the veteran's PTSD to the current and 
past year GAF score, and comment on 
the particular PTSD symptoms which 
cause the effect that the GAF score 
represents.

4.  Readjudicate the claim for an 
evaluation of PTSD in excess of 50 
percent.  If the claim remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


